DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 10/22/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the sole surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (8789297—hereinafter, Doyle).
Notes: the functional limitations such as “capable and configured” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function. In this instance, the sole structure is the intended use recitation, it does not provide a positive recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.



Regarding claim 2, Doyle discloses the sandal sock of claim 1, wherein the opening is sized to secure the sandal and be flexible (col.3, lines 24-30); wherein the size of the opening is adjustable (col.3, lines 24-30); wherein the outer opening edge includes an elastic fibers knitted and defines a perimeter (col.3, lines 24-30, fig.4); wherein the material is contiguous (col.3, lines 24-30, fig.1); wherein the material comprises two or more materials (col.2, lines 44-49, col.3, lines 24-30); 


1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (20190020389—hereinafter, Levy)

Regarding claim 10, Levy discloses  a sandal (102, fig.1A) having an upper surface that conforms to a foot (fig.1) where a sole surface includes the sandal sock (114) of claim 1, wherein claim 1 the sandal sock (114, fig.1A) having an upper planar surface (fig.1A shown the cover 114 having an upper and a sole 116) and a lower surface with a structure that has an opening (at 106, fig.1C) and sides (fig.1C, shows the footwear article is covered by the cover 114) capable of engaging with outer edges of a sandal sole, principally an outer edge of a toe region of the sandal and the outer edge of heel region of the sandal, such that the upper planar surface of the sock covers the length and width of the sandal sole, wherein the sandal sock comprises elastic, flexible material (par [0056]) and wherein the side of the opening has an outer edge and an inner edge where the inner edge connects with the lower surface and where the outer edge is capable of contacting the outer edge of the sandal thereby positioning and holding the upper planar sock surface on the upper surface of the sandal sole and in contact with a foot sole, when worn (fig.4).  But does not disclose how the inner edge of the sock cover to engage with the outer edge of the sandal.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the sock cover is configured to cover the footwear article as shown in fig.1C, par [0057].

Allowable Subject Matter
s 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Timothy K Trieu/Primary Examiner, Art Unit 3732